Case 1:20-cv-00526-JPH-DLP Document 1 Filed 02/17/20 Page 1 of 4 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

MONIKA PUCIATY,              )
                             )
      Plaintiff,             )
                             )
      v.                     ) CASE NO.: 1:20-cv-526
                             )
LAWRENCE M. HEIL, SOCIETY OF )
ST. VINCENT DE PAUL,         )
ARCHIDIOCESAN COUNCIL OF     )
INDIANAPOLIS, INC., ABDUL A. )
ZALMAI, and 1137254 ONTARIO  )
LTD. d/b/a VIRDI TRUCKING    )
COMPANY,                     )
                             )
      Defendants.            )

               COMPLAINT FOR DAMAGES AND JURY DEMAND

      Comes now the plaintiff, Monika Puciaty, by counsel, Terrence M. Rubino of

Rubino, Ruman, Crosmer & Polen, LLC, and for her cause of action against

defendants, Lawrence M. Heil, Society of St. Vincent de Paul, Archdiocesan Council

of Indianapolis, Inc., Abdul A. Zalmai, and 1137254 Ontario Ltd. d/b/a Virdi

Trucking Company, states as follows:

      1.     That the plaintiff, Monika Puciaty, is a citizen of the State of South

Carolina.

      2.     That the defendant, Lawrence M. Heil, is a citizen of the State of

Indiana.

      3.     That the defendant, Abdul A. Zalmai, is a citizen of the Country of

Canada.
Case 1:20-cv-00526-JPH-DLP Document 1 Filed 02/17/20 Page 2 of 4 PageID #: 2




      4.       That the defendant, Society of St. Vincent de Paul, Archdiocesan

Council of Indianapolis, Inc., is an Indiana corporation.

      5.       That the defendant, 1137254 Ontario Ltd. d/b/a Virdi Trucking

Company, is a Canadian corporation with its principle place of business located in

Ontario, Canada.

      6.       That the matter in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and costs. Jurisdiction is based upon diversity of

citizenship.

      7. That on or about April 12, 2019, plaintiff Monika Puciaty was operating

her vehicle northbound on Interstate 65 near mile marker 110.5 in Indianapolis,

Marion County, Indiana.

      8.       That at said time and place, defendant Lawrence M. Heil was

operating a semi-tractor trailer owned by defendant Society of St. Vincent de Paul,

Archdiocesan Council of Indianapolis, Inc. northbound on Interstate 65 near mile

marker 110.5 in Indianapolis, Marion County, Indiana.

      9. That at said time and place, defendant Lawrence M. Heil was the agent,

servant, and/or employee of defendant Society of St. Vincent de Paul, Archdiocesan

Council of Indianapolis, Inc.

      10.      That at said time and place, defendant Abdul A. Zalmai was operating

a semi-tractor trailer owned by defendant 1137254 Ontario Ltd. d/b/a Virdi

Trucking Company northbound on Interstate 65 near mile marker 110.5 in

Indianapolis, Marion County, Indiana.
Case 1:20-cv-00526-JPH-DLP Document 1 Filed 02/17/20 Page 3 of 4 PageID #: 3




      11.    That at said time and place, defendant Abdul A. Zalmai was the agent,

servant, and/or employee of defendant 1137254 Ontario Ltd. d/b/a Virdi Trucking

Company.

      12. That at said time and place defendants, Lawrence M. Heil and Abdul A.

Zalmai, were at fault in causing a collision to occur with the plaintiff’s vehicle.

      13. That the defendant, Society of St. Vincent de Paul, Archdiocesan

Council of Indianapolis, Inc., was negligent, reckless, and willful and wanton in the

hiring, supervising, training and retention of the defendant, Lawrence M. Heil.

      14.    That the defendant, 1137254 Ontario Ltd. d/b/a Virdi Trucking

Company, was negligent, reckless, and willful and wanton in the hiring,

supervising, training and retention of the defendant, Abdul A. Zalmai.

      15. That as a direct and proximate result of said misconduct and fault by

the defendants, the plaintiff, Monika Puciaty, was injured, some of which injuries

may be permanent, incurred medical expenses, and was otherwise damaged.

      WHEREFORE, the plaintiff prays for judgment against the defendants in a

sum which will reasonably compensate her for her damages in excess of $75,000.00,

plus costs, including attorney’s fees for any frivolously asserted affirmative

defenses, interest and any other proper relief.




                                                _s/ Terrence M. Rubino________
                                                TERRENCE M. RUBINO, #6220-45
                                                Rubino Ruman Crosmer & Polen, LLC
                                                Attorney for Plaintiff
Case 1:20-cv-00526-JPH-DLP Document 1 Filed 02/17/20 Page 4 of 4 PageID #: 4




                               JURY DEMAND

     Comes now plaintiff, by counsel, and demands trial by jury.



                                           Respectfully submitted,

                                           _s/ Terrence M. Rubino______________
                                           TERRENCE M. RUBINO, #6220-45
                                           Rubino Ruman Crosmer & Polen, LLC
                                           275 Joliet Street, Suite 330
                                           Dyer, IN 46311
                                           (219) 322-8222
                                           trubino@rubinoruman.com
                                           Attorney for Plaintiff
